DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's amendments and arguments filed 2/8/2021 have been fully considered and search and consideration has been given to the newly amended limitations:
Regarding claim 11 and 26, the rejection has been updated to cite the Tseng reference to address the newly amended limitations. 
Regarding claim 21, the rejection has been updated to cite the Kim and Yan references to teach the newly amended limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 15 has been amended to recite that the first semiconductor layer extends through a portion of the fuse dielectric structure and directly contacts the isolation feature.  This features is not disclose in the specification.  Paragraph 25 of the specification describes that the gate/fuse dielectric 220 can be removed in the fuse region to expose the STI feature 210, in this case the semiconductor layer 250 would directly contact the isolation.  But the remaining fuse dielectric 220 is removed during fabrication such that the semiconductor layer does not extend through a portion of the fuse dielectric structure.  In other words, the disclosed final structure of the claimed integrated circuit does not include the claimed “first semiconductor layer extends through a portion of the fuse dielectric structure”.  Hence, the claim is drawn to new matter. 
Regarding claim 26, the claim has been amended to recite wherein a first portion of the first semiconductor layer directly contacts the fuse dielectric structure, and a second portion of the first semiconductor layer directly contacts the isolation feature.
This combination of structural features is not disclosed in the specification or drawings as being contained in the final integrated circuit structure. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 12, 17, 18, 20, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu et al (U.S. Pub #2011/0189827), in view of Tseng et al (U.S. Pub #2011/0156161), in view of Kim et al (U.S. Pub #2011/0272764), in view of Ko et al (U.S. Pub #2004/0169221).
With respect to claim 11, Hsu teaches an integrated circuit comprising: at least one transistor (Fig. 10, T) and at least one electrical fuse (Fig. 10, F and Paragraph 14) disposed over a substrate, 
wherein the at least one transistor comprises: 

a work function metallic layer over the gate dielectric structure (Fig. 10, 54 and Paragraph 21)
a conductive layer (Fig. 10, 56 and Paragraph 21) over the work function metallic layer; 
a source/drain (S/D) region (Fig. 10, 38) adjacent to each sidewall of the gate dielectric structure; 
a first silicide layer (Fig. 10, 44) on the S/D region;
wherein the at least one electrical fuse comprises: 
a fuse dielectric structure (Fig. 10, layers 14/16/18 in region F), wherein the fuse dielectric structure has a same composition as the gate dielectric structure (Fig. 10, the gate dielectric in region T has the same composition of layers 14/16/18 as the fuse dielectric in region F);
a first semiconductor layer (Fig. 10, 26 and Paragraph 17) over an isolation feature (Fig. 10, 12 and Paragraph 14) in the substrate, wherein the first semiconductor layer directly contacts the fuse dielectric structure (Fig. 10, layers 14/16/18 in region F); and 
a second silicide layer (Fig. 10, 44 and Paragraph 17) on an entire top surface of the first semiconductor layer, 
wherein the S/D region (Fig. 10, 38) exposes an entirety of a top surface of the isolation feature, 

wherein a top surface of the second silicide layer (Fig. 10, 44 in region F) is coplanar with a top surface of the work function metallic layer (Fig. 10, 54).
Hsu does not explicitly state that the layers 14, 16, and 18 form the gate dielectric structure.  Tseng teaches a transistor and a fuse, wherein the gate dielectric layer (Fig. 3, 108a) can be comprised of three layers including a capping layer (Paragraph 40); (this construction of the gate insulating layer is analogous to the three layers of Hsu 14, 16, and capping layer 18) and the fuse dielectric layer (Fig. 3, 108c) has the same composition as the gate dielectric layer, and the fuse semiconductor layer (Fig. 3, 130c) directly contacts the dielectric layer. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the capping layer 18 of Hsu as a component of the gate dielectric layer and fuse dielectric layer, such that the fuse semiconductor layer of Hsu directly contacts the fuse dielectric layer, as taught by Tseng in order to select a capping layer for use in the gate dielectric based on whether the device is a PMOS or NMOS (Paragraph 40), and furthermore it would be possible to omit the capping layer entirely to form a gate dielectric layer consisting of an adhesion layer and high-k layer (Paragraph 40).  


a diffusion barrier between the gate dielectric structure and the work-function metallic layer.
Kim teaches a work-function metallic layer (Fig. 2, 140b; and Paragraph 132-133) over the gate dielectric structure (Fig. 2, 105b); 
a diffusion barrier (Fig. 2, 130b and Paragraph 65 and 80) between the gate dielectric structure and the work-function metallic layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to 
provide a diffusion barrier between the gate dielectric structure and the work-function metallic layer of Hsu as taught by Kim in order to reduce diffusion of metal elements to the outside of the a first gate (Kim, Paragraph 65, 80, 85).
Hsu does not teach 
the first silicide layer directly contacts an entire top surface of a portion of the isolation feature immediately adjoined by the S/D region.
Ko teaches forming a silicide layer on a source/drain region, wherein the formation results in the silicide (Fig. 9L, 320a and Paragraph 56) being additionally formed on the lateral surface of the source/drain region (Fig. 9L, 308a/308b) and directly contacts a top surface of a portion of the isolation feature (Fig. 9L, 304) immediately adjoined by the S/D region.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Yan to include a first silicide layer on the S/D region such that the first silicide layer directly contacts an entire top 
With respect to claim 12, Kim (Fig. 2) further discloses the diffusion barrier (130b) continuously extend around the work-function metallic layer (140b).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a diffusion barrier between the gate dielectric structure and the work-function metallic layer of Hsu as taught by Kim in order to reduce diffusion of metal elements to the outside of the a first gate (Kim, Paragraph 65, 80, 85).
With respect to claim 17, Hsu does not teach that the S/D region extends above a top surface of the substrate.
Kim teaches that a S/D region (Fig. 2, 115) extends above a top surface of the substrate (Fig. 2, 100).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the S/D region of Hsu such that the region extends above the substrate as taught by Kim in order to provide a material that applies stress to the channel region (Paragraph 66). 
With respect to claim 18, Hsu teaches that the work-function metallic layer (Fig. 10, 54) contacts sidewalls of the conductive layer (Fig. 10, 56).
claim 20, Yan teaches that at least one transistor further comprises spacers (Fig. 10, 36), 
but does not teach that the diffusion barrier is between the work-function metallic layer and the spacers.
Kim teaches that the diffusion barrier (Fig. 2, 130b) is between the work-function metallic layer (Fig. 2, 140b) and the spacers (Fig. 2, SP2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a diffusion barrier between the spacers and work function layer of Hsu as taught by Kim in order to reduce diffusion of metal elements to the outside of the a first gate (Kim, Paragraph 65, 80, 85).
With respect to claim 35, Ko teaches that a portion of the first silicide layer that is present on a sidewall of the S/D region directly contacts the top surface of the isolation feature.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Hsu such that the first silicide layer that is present on a sidewall of the S/D region directly contacts the top surface of the isolation feature as taught by Ko in order to achieve the predictable result of providing a low-resistance contact to the source/drain, and because the structure is a result of the self-aligned silicidation process of providing a metal film on exposed surfaces of the source/drain.

Claims 15, 21-25, 37, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu et al (U.S. Pub #2011/0189827), in view of Yan et al (U.S. .
With respect to claim 15, Hsu does not teach that the first semiconductor layer directly contacts the isolation feature.
Yan teaches a fuse structure, wherein a first semiconductor layer (Fig. 6-7, 203) can directly contact an isolation feature (Fig. 6-7, 210; see Paragraph 26, an etch process can remove layer 201, in this case the semiconductor layer 203 would directly contact isolation feature 210).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the first semiconductor layer of Hsu to directly contact the isolation feature as taught by Yan in order to allow alternative etch processes to form the opening for providing the fuse structure (Paragraph 26).

With respect to claim 21, Hsu teaches an integrated circuit comprising: at least one transistor (Fig. 10, T) over an active area of a substrate, 
wherein the at least one transistor comprises: 
a gate dielectric structure (Fig. 10, 14/15  and Paragraph 15) over the substrate; 
a work function metallic layer over the gate dielectric structure (Fig. 10, 54 and Paragraph 21)
a conductive layer (Fig. 10, 56 and Paragraph 21) over the work function metallic layer; 

a first silicide layer (Fig. 10, 44) on the S/D region;
an electrical fuse (Fig. 10, F and Paragraph 14) over an isolation feature of the substrate outside the active area, comprises: 
a first semiconductor layer (Fig. 10, 26 and Paragraph 17) over an isolation feature (Fig. 10, 12 and Paragraph 14) in the substrate; and 
a second silicide layer (Fig. 10, 44 and Paragraph 17) on an entire top surface of the first semiconductor layer, 
wherein the S/D region (Fig. 10, 38) exposes an entirety of a top surface of the isolation feature, 
and a bottommost surface of the at least one electrical fuse (Fig. 10, F) is level with a bottommost surface of the at least one transistor (Fig. 10, bottom surface of 14 in region F is coplanar with the bottom surface of the gate dielectric 14 in region T);
wherein a top surface of the second silicide layer (Fig. 10, 44 in region F) is coplanar with a top surface of the work function metallic layer (Fig. 10, 54).
Hsu does not teach that the first semiconductor layer directly contacts the isolation feature, such that the spacer extends along an entirety of a sidewall of the first semiconductor layer.
Yan teaches a fuse structure, wherein a first semiconductor layer (Fig. 6-7, 203) can directly contact an isolation feature (Fig. 6-7, 210; see Paragraph 26, an etch process can remove layer 201, in this case the semiconductor layer 203 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the first semiconductor layer of Hsu to directly contact the isolation feature as taught by Yan in order to allow alternative etch processes to form the opening for providing the fuse structure (Paragraph 26).

Hsu does not teach 
a diffusion barrier between the gate dielectric structure and the work-function metallic layer, wherein the diffusion barrier directly contacts both the gate dielectric structure and the work-function metallic layer.
Kim teaches a work-function metallic layer (Fig. 2, 140b; and Paragraph 132-133) over the gate dielectric structure (Fig. 2, 105b); 
a diffusion barrier (Fig. 2, 130b and Paragraph 65 and 80) between the gate dielectric structure and the work-function metallic layer, wherein the diffusion barrier directly contacts both the gate dielectric structure (Fig. 2, 105b and Paragraph 64) and the work-function metallic layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to 
provide a diffusion barrier between the gate dielectric structure and the work-function metallic layer of Hsu, such that the process of forming the gate dielectric, diffusion barrier, and work-function metallic results in the diffusion 
 as taught by Kim in order to reduce diffusion of metal elements to the outside of the a first gate (Kim, Paragraph 65, 80, 85).

Yan does not teach the S/D including a protrusion extending above a top surface of the isolation region and having a sidewall recessed from a sidewall of the isolation feature adjacent to the S/D region.
Kim teaches that a S/D region (Fig. 2, 115) includes a protrusion extending above a top surface of the isolation region (Fig. 2, 101), and having a sidewall recessed from a sidewall of the isolation feature adjacent to the S/D region.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the S/D region of Beyer such that the region extends above the isolation region as taught by Kim in order to provide a material that applies stress to the channel region (Paragraph 66). 

	Hsu does not teach 
a first silicide layer on the S/D region; and 
the first silicide layer directly over and extends across the sidewall of the isolation feature adjacent to the S/D region to directly contact the top surface of the isolation feature.
Ko teaches forming a silicide layer on a source/drain region, wherein the formation results in the silicide (Fig. 9L, 320a and Paragraph 56) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Hsu to include a first silicide layer on the S/D region such that the first silicide layer directly contacts an entire top surface of a portion of the isolation feature immediately adjoined by the S/D region as taught by Ko in order to achieve the predictable result of providing a low-resistance contact to the source/drain, and because the structure is a result of the self-aligned silicidation process of providing a metal film on exposed surfaces of the source/drain.
Ko teaches that a portion of the first silicide layer that is present on a sidewall of the S/D region directly contacts the top surface of the isolation feature.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Hsu such that the first silicide layer that is present on a sidewall of the S/D region directly contacts the top surface of the isolation feature as taught by Ko in order to achieve the predictable result of providing a low-resistance contact to the source/drain, and because the structure is a result of the self-aligned silicidation process of providing a metal film on exposed surfaces of the source/drain.
With respect to claim 22, Hsu does not teach that the isolation feature surrounds the active area. 

With respect to claim 23, Hsu teaches that a top surface of the conductive layer (Fig. 10, 56) substantially coplanar with atop surface of the work-function metallic layer (Fig. 10, 54).
With respect to claim 24, Kim (Fig. 2) discloses a top surface of the conductive layer (145b) is substantially coplanar with a top surface of the diffusion barrier layer (130b).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for a top surface of the conductive layer of Hsu to be substantially coplanar with a top surface of the diffusion barrier layer as taught by Kim in order to reduce diffusion of metal elements to the outside of the a first gate (Kim, [0065]).
With respect to claim 25, Hsu teaches that a topmost surface of the spacer (Fig. 10, 36) is above a topmost surface of the first semiconductor layer (Fig. 10, 26).
With respect to claim 35, Ko teaches that a portion of the first silicide layer that is present on a sidewall of the S/D region directly contacts the top surface of the isolation feature.  

With respect to claims 37, Kim further discloses the diffusion barrier (130b) comprises a titanium nitride ([0088]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the diffusion barrier of Hsu to comprise titanium nitride as taught by Kim in order to reduce diffusion of metal elements to the outside of the a first gate (Kim, [0065]).
With respect to claim 38, Hsu teaches that the electrical fuse comprises a bottommost surface of the at least one electrical fuse is level with a bottommost surface of the at least one transistor.

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu, Tseng, Kim, and Ko, in view of Choi et al (U.S. Pub #2012/0043614)
With respect to claim 34, Choi teaches that the first semiconductor layer of an electronic fuse is undoped (Paragraph 34).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the first . 

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu, Tseng, Kim, and Ko, in view of Chuang et al (U.S. Pub #2010/0019344).
	With respect to claim 36, Hsu does not teach 
that the electrical fuse comprises: a first portion having a rectangular shape, a second portion having a pentagonal shape, and a third portion connecting the first portion to the second portion, wherein a width of the third portion in a direction parallel to a top surface of the substrate is less than a width of the first portion and less than a width of the second portion.
Chuang teaches a fuse wherein the electrical fuse comprises: 
a first portion having a rectangular shape, a second portion having a pentagonal shape, and a third portion connecting the first portion to the second portion (Fig. 21A and Paragraph 14 and 59), 
wherein a width of the third portion in a direction parallel to a top surface of the substrate is less than a width of the first portion and less than a width of the second portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the fuse of Hsu to have the shape taught by Chuang in order to achieve the predictable result of forming contact area on the first and second end portions of the fuse. 

s 26 and 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu et al (U.S. Pub #2011/0189827), Tseng et al (U.S. Pub #2011/0156161), in view of Kim et al (U.S. Pub #2011/0272764), in view of Ko et al (U.S. Pub #2004/0169221), in view of Beyer et al (U.S. Pub #2011/0266633), in view of Yan et al (U.S. Pub #2010/0193867).
With respect to claim 26, Hsu teaches an integrated circuit comprising: at least one transistor (Fig. 10, T) over an active area of a substrate, 
wherein the at least one transistor comprises: 
a gate dielectric structure (Fig. 10, 14/15  and Paragraph 15) over the substrate; 
a work function metallic layer over the gate dielectric structure (Fig. 10, 54 and Paragraph 21)
a conductive layer (Fig. 10, 56 and Paragraph 21) over the work function metallic layer; 
a source/drain (S/D) region (Fig. 10, 38) adjacent to each sidewall of the gate dielectric structure; 
a first silicide layer (Fig. 10, 44) on the S/D region;
an electrical fuse (Fig. 10, F and Paragraph 14) over an isolation feature of the substrate outside the active area, comprises: 
a first semiconductor layer (Fig. 10, 26 and Paragraph 17) over an isolation feature (Fig. 10, 12 and Paragraph 14) in the substrate; and 
a second silicide layer (Fig. 10, 44 and Paragraph 17) extending on an entire top surface of the first semiconductor layer, 

and a bottommost surface of the at least one electrical fuse (Fig. 10, F) is level with a bottommost surface of the at least one transistor (Fig. 10, bottom surface of 14 in region F is coplanar with the bottom surface of the gate dielectric 14 in region T);
wherein a top surface of the second silicide layer (Fig. 10, 44 in region F) is coplanar with a top surface of the work function metallic layer (Fig. 10, 54);
a spacer (Fig. 10, 36) surrounding the first semiconductor layer, and bottommost surface of the second silicide layer is below the topmost surface of the spacer.
Hsu does not explicitly state that the layers 14, 16, and 18 form the gate dielectric structure.  Tseng teaches a transistor and a fuse, wherein the gate dielectric layer (Fig. 3, 108a) can be comprised of three layers including a capping layer (Paragraph 40); (this construction of the gate insulating layer is analogous to the three layers of Hsu 14, 16, and capping layer 18) and the fuse dielectric layer (Fig. 3, 108c) has the same composition as the gate dielectric layer, and the fuse semiconductor layer (Fig. 3, 130c) directly contacts the dielectric layer. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the capping layer 18 of Hsu as a component of the gate dielectric layer and fuse dielectric layer, such that the fuse semiconductor layer of Hsu directly contacts the fuse dielectric layer, as taught 

Hsu does not teach 
a diffusion barrier between the gate dielectric structure and the work-function metallic layer.
Kim teaches a work-function metallic layer (Fig. 2, 140b; and Paragraph 132-133) over the gate dielectric structure (Fig. 2, 105b); 
a diffusion barrier (Fig. 2, 130b and Paragraph 65 and 80) between the gate dielectric structure and the work-function metallic layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to 
provide a diffusion barrier between the gate dielectric structure and the work-function metallic layer of Hsu as taught by Kim in order to reduce diffusion of metal elements to the outside of the a first gate (Kim, Paragraph 65, 80, 85).

Yan does not teach the S/D including a protrusion extending above a top surface of the isolation region and having a sidewall recessed from a sidewall of the isolation feature adjacent to the S/D region.
Kim teaches that a S/D region (Fig. 2, 115) includes a protrusion extending above a top surface of the isolation region (Fig. 2, 101), and having a 

	Hsu does not teach 
a first silicide layer on the S/D region; and 
the first silicide layer directly over and extends across the sidewall of the isolation feature adjacent to the S/D region to directly contact the top surface of the isolation feature.
Ko teaches forming a silicide layer on a source/drain region, wherein the formation results in the silicide (Fig. 9L, 320a and Paragraph 56) being additionally formed on the lateral surface of the source/drain region (Fig. 9L, 308a/308b) and directly contacts a top surface of a portion of the isolation feature (Fig. 9L, 304) immediately adjoined by the S/D region.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Hsu to include a first silicide layer on the S/D region such that the first silicide layer directly contacts an entire top surface of a portion of the isolation feature immediately adjoined by the S/D region as taught by Ko in order to achieve the predictable result of providing a low-resistance contact to the source/drain, and because the structure is a result 
Ko teaches that a portion of the first silicide layer that is present on a sidewall of the S/D region directly contacts the top surface of the isolation feature.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Hsu such that the first silicide layer that is present on a sidewall of the S/D region directly contacts the top surface of the isolation feature as taught by Ko in order to achieve the predictable result of providing a low-resistance contact to the source/drain, and because the structure is a result of the self-aligned silicidation process of providing a metal film on exposed surfaces of the source/drain.
Yan does not teach that the topmost surface of the second silicide layer is above a topmost surface of the spacer. 
Beyer teaches the topmost surface of a second silicide layer (Fig. 1r, 153) is above a topmost surface of a spacer (Fig. 1r, 152). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the spacers of Yan such that the second silicide layer is above the topmost surface of the spacers, as taught by Beyer in order to position an etch stop material (Fig. 1T, 141 and Paragraph 40 and 61) on sides of the first semiconductor.
Hsu does not teach that the isolation feature surrounds the active area. 
Yan teaches an isolation feature (Figs. 4a-4b, 210) surrounds an active area (Fig. 4a-4b, 224).  It would have been obvious to one of ordinary skill in the 

With respect to claim 31, Kim further discloses the diffusion barrier (130b) comprises a titanium nitride ([0088]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the diffusion barrier of Hsu to comprise titanium nitride as taught by Kim in order to reduce diffusion of metal elements to the outside of the a first gate (Kim, [0065]).
With respect to claim 32, Hsu teaches that the topmost surface of the spacer (Fig. 10, 36) is above a topmost surface of the first semiconductor layer (Fig. 10, 26).
With respect to claim 33, Ko teaches that a portion of the first silicide layer that is present on a sidewall of the S/D region directly contacts the top surface of the isolation feature.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Hsu such that the first silicide layer that is present on a sidewall of the S/D region directly contacts the top surface of the isolation feature as taught by Ko in order to achieve the predictable result of providing a low-resistance contact to the source/drain, and because the structure is a result of the self-aligned silicidation process of providing a metal film on exposed surfaces of the source/drain.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826